            Case 1:21-cv-00884-EGS Document 21 Filed 07/23/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA



CENTER FOR BIOLOGICAL DIVERSITY,

                  Plaintiff,                       Case No.: 1:21-cv-00884-EGS

v.                                                 WESTLANDS WATER DISTRICT’S
                                                   RESPONSE TO JOINT MOTION TO STAY
U.S. FISH AND WILDLIFE SERVICE,
MARTHA WILLIAMS, in her official
capacity as acting Director of the U.S. Fish and
Wildlife Service, SECRETARY OF THE U.S.
DEPARTMENT OF THE INTERIOR,

                  Defendants.



         Without conferring with proposed intervenor Westlands Water District (“Westlands”),

the parties to this case have jointly requested that the Court stay the case to enable them to

discuss settlement. Westlands supports a stay, provided that the Court authorize Westlands to

participate in settlement discussions while Westlands’ motion to intervene is pending. Mot. to

Intervene, Dkt. 11. In the alternative, Westlands requests that the Court first rule on its motion to

intervene before entering any order staying the case.

         As Westlands’ pending intervention motion explains, settlement of this case presents

significant risk to Westlands’ contractual rights to water from the Central Valley Project, as well

as other legally protected interests. Id. at 7‒10; Reply to Plaintiff’s and Fed. Defendants’ Opp. to

Mot. to Intervene, Dkt. 17 at 1‒7. At least one objective of Plaintiff Center for Biological

Diversity (“CBD”) apparently is to further regulate Central Valley Project operations to the

detriment of the water supply of Westlands, among other water users. Dkt. 17 at 2, 2 n.1 (citing


Center for Biological Diversity v. U.S. Fish and Wildlife Service, et al.
                                                1

111729359.5 0075161-00001
            Case 1:21-cv-00884-EGS Document 21 Filed 07/23/21 Page 2 of 2




CBD’s petition to list the San Francisco Bay-Delta Population of Longfin Smelt under the ESA).

Indeed, Westlands’ interest in participating in settlement discussions is a central reason that

Westlands has sought intervention in this case. Mot. to Intervene, Dkt. 11, at 8, 9; Dkt. 17 at 2,

5‒7, 9 (“If this case were to move toward settlement discussions, as Westlands suspects that it will,

Westlands has a legally cognizable interest in participating in those discussions.”).

         For this reason, Westlands respectfully requests that this Court authorize Westlands to

participate in the settlement discussions while its motion to intervene is pending. In the

alternative, Westlands requests that the Court rule on its motion to intervene, Dkt. 11, before

granting any stay in this case.

DATED: July 23, 2021


                                                STOEL RIVES, LLP

                                                /s/Beth S. Ginsberg
                                                Beth S. Ginsberg, D.C. Bar No. 448118
                                                600 University Street, Suite 3600
                                                Seattle, Washington 98101
                                                Phone: (206) 624-0900
                                                Fax: (206) 386-7500
                                                Email: beth.ginsberg@stoel.com

                                                DAVID E. FILIPPI (pro hac vice)
                                                MERISSA A. MOELLER (pro hac vice)
                                                STOEL RIVES LLP
                                                760 SW Ninth Avenue, Suite 3000
                                                Portland, OR 97205
                                                Telephone: 503.224.3380
                                                Facsimile: 503.220.2480
                                                Email: david.filippi@stoel.com
                                                       merissa.moeller@stoel.com

                                                Attorneys for Westlands Water District




Center for Biological Diversity v. U.S. Fish and Wildlife Service, et al.
                                                2

111729359.5 0075161-00001
